FILED
                             NOT FOR PUBLICATION                            AUG 22 2014

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JODY LYNN VON HAAR,                               No. 12-17762

               Plaintiff,                         D.C. No. 5:10-cv-02995-LHK

  and
                                                  MEMORANDUM*
WILLIAM B. LOOK, Jr., Esquire,

               Appellant,

  v.

CITY OF MOUNTAIN VIEW; et al.,

               Defendants - Appellees.


                     Appeal from the United States District Court
                       for the Northern District of California
                       Lucy H. Koh, District Judge, Presiding

                             Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

        William B. Look, Jr., former attorney of record for plaintiff, appeals from

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the district court’s order vacating its contempt finding and declining to withdraw

its referral to the state bar. We dismiss for lack of jurisdiction.

      We lack jurisdiction over the order because the district court vacated its

contempt finding and the state bar commenced disciplinary proceedings against

Look after the district court’s referral to the state bar. See Wash. Envtl. Council v.

Bellon, 732 F.3d 1131, 1139-40 (9th Cir. 2013) (stating that this court has an

independent obligation to examine its jurisdiction and identifying the requirements

for Article III standing); Alvarez v. Hill, 667 F.3d 1061, 1064 (9th Cir. 2012) (“A

claim is moot ‘when the issues presented are no longer live or the parties lack a

legally cognizable interest in the outcome.’” (citation omitted)).

      Because we dismiss this appeal for lack of jurisdiction, we do not address

Look’s contentions concerning the propriety of the district court’s referral to the

state bar, the validity of the contempt order, alleged judicial bias, and the district

court’s purported due process violations and failure to follow the local rules.

      All pending motions are denied.

      DISMISSED.




                                            2                                     12-17762